
	

113 HR 4589 IH: Personal Holding Company Tax Parity and Reinvestment Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4589
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Reichert (for himself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude dividends from controlled foreign
			 corporations from the definition of personal holding company income for
			 purposes of the personal holding company rules.
	
	
		1.Short titleThis Act may be cited as the Personal Holding Company Tax Parity and Reinvestment Act.
		2.Exclusion of dividends from controlled foreign corporations from the definition of personal holding
			 company income for purposes of the personal holding company rules
			(a)In generalParagraph (1) of section 543(a) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and
				(2)by inserting after subparagraph (B) the following:
					
						(C)dividends received by a United States shareholder (as defined in section 951(b)) from a controlled
			 foreign corporation (as defined in section 957(a)),.
				(b)Effective dateThe amendments made by this Act shall apply to taxable years ending on or after the date of the
			 enactment of this Act.
			
